COXE, District Judge.
The respondent’s exceptions to the libel are sustained. Under Sec. 2 of the Suits in Admiralty Act, 46 U.S.C.A. § 742, suit against the United States must be brought in the District Court for the District “in which the parties so suing, or any of them, reside or have their principal place of business in the United States, or in which the vessel or cargo charged with liability is found.” The libel contains no allegations to satisfy these requirements, and is fatally defective in that respect. Barnes v. United States, D.C., 67 F.Supp. 571; Sawyer v. United States, D.C., 66 F.Supp. 271; Abbott v. United States, D.C., 61 F. Supp. 989; Carroll v. United States, 2 Cir., 133 F.2d 690. But see McGhee v. United States, 2 Cir., 154 F.2d 101. It can make no difference whether the requirements of the statute are jurisdictional or merely venue provisions, as in either case the exceptions to the libel are good.